UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7041


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS ROBERT WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:07-cr-00259-FL-2; 5:10-cv-00362-FL)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marcus Robert Williams, Appellant Pro Se. Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus Robert Williams seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion and the district court’s order denying an

extension of time to note an appeal.          We dismiss the appeal for

lack of jurisdiction.

              When the United States or its officer or agency is a

party, a notice of appeal must be filed no more than sixty days

after the entry of a district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order on Williams’s § 2255 motion

was   entered     on   March   29,   2011.   Williams’s   motion   for   an

extension of time was filed on August 2, 2011. *            The district

court’s order denying the motion was entered on August 18, 2011.

Williams filed a notice of appeal from that order on June 8,

2012.       Because Williams failed to file a timely notice of appeal

        *
       This is the postmark date on the envelope in which the
motion was mailed to the district court. See Houston v. Lack,
487 U.S. 266, 276 (1988) (holding that a prisoner’s notice of
appeal is deemed filed on the date he delivers it to prison
authorities for mailing to the court).



                                       2
from either order and failed to obtain an extension or reopening

of either appeal period, we dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3